Citation Nr: 0001107	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-27 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151, for 
disability claimed to have arisen out of VA medical treatment 
the veteran received in March 1990.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel



INTRODUCTION

The veteran had active military service from May 1948 to May 
1952 and from December 1952 to December 1956.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.

The present case arises from a February 1997 rating action, 
with which the veteran expressed disagreement in May 1997.  A 
statement of the case was issued in July 1997, and the appeal 
was perfected upon the receipt at the RO of a VA Form 9 
(Appeal to Board of Veterans' Appeals) in August 1997.  A 
hearing at which the veteran testified was conducted at the 
RO in October 1997, and a supplemental statement of the case 
was issued in June 1998.  In due course, the case was 
transferred to the Board in Washington, DC.


FINDINGS OF FACT

1.  The veteran filed his current claim for benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, prior to 
October 1997.  

2.  The veteran had surgery in March 1990 at a VA Medical 
Center, out of which arose complications that required 
additional surgery that ultimately concluded with an end 
sigmoid colostomy, which causes the veteran persistent pain.




CONCLUSION OF LAW

The veteran has submitted a well-grounded claim for 
entitlement to benefits under 38 U.S.C.A. § 1151, for 
disability claimed to have arisen out of VA medical treatment 
the veteran received in March 1990.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he suffers from 
disabling residuals of surgery he underwent at a VA hospital 
in March 1990, for which he should be compensated under the 
provisions of 38 U.S.C.A. § 1151.  

Pursuant to 38 U.S.C.A. § 1151, when a veteran suffers injury 
or aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 
38 C.F.R. §§ 3.358(a), 3.800(a) (1999).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).



Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims, in 
the case of Gardner v. Derwinski, 1 Vet.App. 584 (1991).  
That decision was affirmed by both the United States Court of 
Appeals for the Federal Circuit, in Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993), and the United States Supreme Court, 
in Brown v. Gardner, 513 U.S. 115 (1994).



In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

Having set out the applicable law with respect to benefits 
awarded under the provisions of 38 U.S.C.A. § 1151 above, it 
must also be noted that a claimant seeking benefits under any 
law administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West,
118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  Thus, the threshold question for any claim, 
including one filed under the provisions of 38 U.S.C.A. 
§ 1151, is whether the claimant has presented a well-grounded 
claim.  See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.



A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant provides must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice.  
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has held that the 
requirements for a well-grounded claim under section 1151 
are, paralleling those generally set forth for establishing 
other service connection claims, as follows:  (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of a disease or injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus (i.e., a link or a connection) between 
the asserted injury or disease and the current disability.  
In addition, the Court has determined that an appellant's 
claim would also generally be well grounded, with respect to 
the continuity-of-symptomatology analysis under 38 C.F.R. 
§ 3.303(b), if he or she submitted evidence of each of the 
following:  (a) evidence that a condition was "noted" 
during his/her VA hospitalization or treatment; (b) evidence 
showing continuity of symptomatology following such 
hospitalization or treatment; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-hospitalization/treatment 
symptomatology.  See Jones v. West, 12 Vet.App. 460 (1999).  
Thus, a claim for benefits under the provisions of 
38 U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from hospitalization, or 
from medical or surgical treatment, provided by VA.  



A review of the record in this case reveals that the veteran 
presented to a VA Medical Center in February 1990, with an 
approximately one-year history of tenesmus, and diarrhea.  
Tests revealed the presence of a mass, located approximately 
10 cm. up the rectum, that was 2 x 3 cm. in diameter.  This 
mass ultimately proved to be cancerous, and, in March 1990, 
the veteran underwent a trans-sacral excision of the mass.  
On the second post-operative day, the veteran apparently 
developed a fever, tenderness, erythema, and drainage at the 
site of his surgical wound.  These findings evidently 
required further surgery, and, on the third post-operative 
day, the veteran had a transverse loop colostomy.

Apparently, there remained an open fistulous tract even after 
the latter procedure, and, in August 1990, the veteran had 
further surgery in which his sacral wound and rectal fistula 
were covered with an inferior gluteus maximus transposition 
flap and random skin rotation flap.  Records dated in October 
1990, however, continued to show the presence of a rectal 
fistula, and, in November 1990, further surgery was 
performed.  This included a "Resection of rectum;" a 
"Colo-anal anastomosis with "J" pouch formation;" a 
"Take-down transverse colostomy" and an "Ileostomy 
formation."  In December 1990, the veteran underwent closure 
of his ileostomy, shortly after which it was noted that he 
had difficulty maintaining continence.  

After his December 1990 surgery, the veteran apparently 
obtained his relevant treatment from private sources.  It 
does not appear that the actual records from those health 
care providers have been associated with the claims file, but 
that evidence which has been obtained reflects that the 
veteran was experiencing persistent constipation and rectal 
pain, with a bulge in the area between the coccyx and anus on 
defecation.  Apparently, reconstructive procedures in this 
area of his body were not considered to be feasible, and in 
June 1993, the veteran underwent an end sigmoid colostomy.  
Evidently, this did not have a significant impact on the 
rectal discomfort the veteran was experiencing, but it was 
apparently determined that further surgery would be 
inappropriate in view of the strong likelihood that the 
veteran's pain would not be improved.  



Subsequently dated evidence does not include medical evidence 
describing the veteran's current condition, but the evidence 
does include a November 1993 letter from the Director of the 
VA Medical Center, at which the veteran had his 1990 
surgeries described above.  In that letter, the Director 
remarked that the veteran's original surgery was 
"complicated by a leak and several operations were required 
in an effort to try to control that leakage.  All of these 
operations were unsuccessful until November, 1990 when [the 
veteran] had removal of the area that was leaking and a 
"pouch: was made."  The Director then acknowledged that the 
veteran subsequently had trouble with constipation and 
bulging and that he (the veteran) had further surgery at a 
private hospital that left him with a permanent colostomy.  

It is apparent that the veteran had complications arising out 
of his original March 1990 surgery to remove his rectal 
tumor.  Although not explicitly stated, the VA Medical Center 
Director's characterization of the veteran's post-operative 
course, as including complications that required further 
surgery, suggests that these complications were not certain 
or intended to result from the original surgery here at 
issue.  Moreover, while the underlying complication (leakage) 
was evidently corrected by surgery in November 1990, since 
the results of this November 1990 surgery were ultimately 
revised by yet another surgery (end sigmoid colostomy), one 
could legitimately reason that the final June 1993 surgery, 
was simply the last in a series that arose from the original 
complications of the March 1990 procedure.  

The Board, however, is not competent to make any inferences 
as to medical etiology, or cause-and-effect, as to a claim 
for disability benefits without a solid foundation in the 
record, grounded in medical evidence.  See Rucker v. Brown, 
10 Vet.App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet.App. 171, 174 (1991).

In view of this series of surgeries following acknowledged 
complications that arose from the March 1990 trans-sacral 
excision of the veteran's rectal tumor, which ultimately 
concluded in an end sigmoid colostomy and ongoing complaints 
of pain, the Board is of the opinion that the veteran has 
satisfactorily stated a well grounded claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of his March 1990 
surgery at a VA Medical Center.  



ORDER

To the extent that the veteran's claim for entitlement to 
benefits under 38 U.S.C.A. § 1151 for disability arising out 
of VA medical treatment received in March 1990 is well 
grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.


REMAND

Because the claim of entitlement to benefits under 
38 U.S.C.A. § 1151, for disability arising out of VA medical 
treatment received in March 1990 is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet.App. 78 (1990). 

As indicated above, while it appears that the veteran's 
relevant VA medical records have been associated with the 
claims file, it does not appear that all the pertinent 
records of private treatment that followed the VA treatment 
he received, have been obtained.  Since, pursuant to the 
holding in Robinette v. Brown, 8 Vet.App. 69, 77 (1995), an 
application for VA benefits is considered incomplete if the 
VA is put on notice of the likely existence of competent 
medical evidence that would be relevant to, and indeed, 
necessary for, a full and fair adjudication of an appellant's 
claim, it will be necessary to return this claim to the RO so 
that an attempt to obtain these records can be made.

Furthermore, it is not entirely clear from the record what 
particular residuals that may be considered to have arisen 
from the veteran's original March 1990 surgery are still 
present, and of those, what may be considered to have been a 
certain and intended result of that 1990 surgery.  In view of 
this, it will also be necessary to have a physician examine 
the veteran and render an opinion regarding the nature of any 
current residuals from the veteran's March 1990 surgery, and 
whether they were certain or intended to result from that 
surgery.  

Under the circumstances described above, this case is 
remanded to the RO for the following action:  

1.  The RO should ask the veteran to confirm the 
locations at which he has received treatment for 
disease in his rectum since November 1990.  Upon 
receipt of the veteran's reply, together with any 
appropriate authorization, the RO should attempt to 
obtain, and associate with the file, copies of any 
records the veteran has identified, which are not 
currently part of the record on appeal.  In 
particular, copies of the actual records related to 
the evaluation and treatment of the veteran from 
the following physicians should be obtained: 

Eric D. Duberman, M.D. 		Richard A Kingsbury, 
M.D.
955 Main St. G2A			955 Main St. G2A
Winchester, MA 01890		Winchester, MA 01890

Kenneth K. Tucker, M.D. 		David Schoetz, M.D. 
15 Dix St. 				Lahey Clinic Medical 
Center
Winchester, MA 01890		41 Mall Rd.  
					Burlington, MA 01803

2.  Upon completion of the above, the veteran 
should be scheduled for an examination by a 
physician knowledgeable in the treatment of rectal 
cancer.  This person should review the veteran's 
assembled medical records associated with the 
veteran's claims file and after conducting an 
examination of the veteran, identify any current 
findings that may be considered to be a residual of 
the trans-sacral excision of the veteran's rectal 
tumor in March 1990.  In particular, the examiner 
should address whether the series of surgeries that 
followed the March 1990 surgery, concluding in an 
end sigmoid colostomy, may be considered to be 
residuals of the March 1990 surgery, and/or 
residuals of complications arising out of the March 
1990 surgery.  If any present findings are 
considered to be residuals of the original March 
1990 surgery, the examiner should opine whether it 
is at least as likely as not that the present 
findings were certain or intended to result from 
that surgery.  If any present findings are 
considered to be residuals of complications that 
arose from the original March 1990 surgery, the 
examiner should opine whether it is at least as 
likely as not that those complications were certain 
or intended to result from that original March 1990 
surgery.  A complete rationale for any opinion 
offered should be set forth in the report provided, 
together with citation to appropriate supporting 
records.

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete (for example, if any requested opinions 
are not provided), appropriate corrective action 
should be taken.  

4.  Next, the RO should review the evidence of 
record and readjudicate the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. 
§ 1151 for disability arising out of VA medical 
treatment the veteran received in March 1990.  If 
the decision remains adverse to the veteran, the RO 
should issue a supplemental statement of the case 
to the veteran and his representative, both of whom 
should be given a reasonable opportunity to respond 
before the case is returned to the Board for 
further review. 

Although no further action is required of the veteran until 
he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet.App. 369 (1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



